Cooley, O. J.
The respondent has been convicted of larceny from the person, and the conviction is brought up on exceptions before sentence.
Some criticism is made of the instructions to the jury, but without, as we think, sufficient reason. The exception principally relied upon is that the trial judge refused to instruct the jury that no case was made to be submitted to the jury-
We do not in this State review the evidence to determine whether in our opinion it was sufficient to justify a conviction. That is a question to be determined by the jury with the assistance and under the supervision of the trial judge. But if on some essential part of the case it is supposed there is no evidence whatever, a request for an instruction to that effect presents a question of law (which is the subject of exception, and we are inclined to consider the exception in this case as presenting such a question, and have looked through, the record to see whether it is well taken. The record plainly shows that it is not. There was evidence to go to to'the jury which tended to establish every element of the offense charged.
The Recorder should be advised to proceed to judgment.
The other Justices concurred.